August 24, 2015 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention: Mr. Jay Mumford Re: Skyline Medical Inc. Registration Statement on Form S-1 File No. 333-198962 Dear Mr. Mumford: Pursuant to Rule 461 under the Securities Act of 1933, as amended, the undersigned, as underwriter of the proposed offering, hereby joins the request of Skyline Medical Inc. that the effective date of the above-referenced Registration Statement on Form S-1 be declared effective at 4:30 p.m. (Washington, D.C. time) on Tuesday, August 25, 2015, or as soon as practicable thereafter. In connection with the proposed offering of the Company’s securities, copies of the preliminary prospectuses dated August 10, 2015 were distributed to the following persons in the following approximate amounts: To Whom Distributed Number of Copies Institutions 16 Syndicate 6 Individuals Total We have complied and will comply with the requirements of Rule 15c2-8 under the Securities Exchange Act of 1934, as amended. Sincerely, Dawson James Securities, Inc. By: /s/Robert D. Keyser, Jr. Name Robert D. Keyser, Jr. Title Chief Executive Officer
